Citation Nr: 1418489	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-00 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.  He also had additional military reserve service with the Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a March 2014 videoconference hearing, and a transcript of this hearing is of record in the Virtual VA paperless claims file associated with the Veteran's appeal.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §  20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss disability and tinnitus are etiologically related to noise exposure in service


CONCLUSION OF LAW

A bilateral hearing loss disability and tinnitus were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's level of bilateral hearing loss meets the threshold to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  He has been diagnosed with tinnitus.  Moreover, he has competently and credibly stated that he was exposed to concussive acoustic trauma during service from explosions and heavy weaponry fire, and his military occupational specialty of rifleman has been found by the Department of Defense to involve a high probability of hazardous noise exposure.  Finally, the October 2011 and March 2014 positive nexus opinions from his private physician are as probative as the opinion of the April 2011 VA examiner that the etiology of his hearing loss and tinnitus cannot be determined without resort to mere speculation.  Thus, in the absence of any evidence weighing against the claim, the elements of a service connection claim are satisfied; as such, the appeal is granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


